Citation Nr: 0534116	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
July 1954.  The appellant is the veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (RO).  The appellant perfected her appeal in 
October 2003.  She elected to have the case decided 
without a hearing. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Among other things, the VCAA eliminated the 
concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was 
not well grounded.  The law also provided that under 
certain circumstances claims that had been denied as not 
well grounded and became final during the period from July 
14, 1999, to November 9, 2000, may be re-adjudicated as if 
the denial had not been made.  In this case an unappealed 
RO decision in December 1999 denied the appellant's 
original claim for service connection for the cause of the 
veteran's death as "not well grounded".  Given the date 
and underlying basis for this decision, the RO correctly 
adjudicated the appellant's claim on a de novo basis and 
the Board must do the same.  Id.  However, as indicated 
below, further development of the appellant's claim for 
service connection for the cause of the veteran's death is 
warranted.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his  
part.


REMAND

The service medical records show that the veteran served 
in combat during the Korean Conflict and sustained a shell 
fragment wound of the right frontal temporal region during 
that time.  The veteran's DD 214 shows that he was awarded 
a Korean Service Medal with two Bronze Service stars, a 
U.S. Service Medal, a National Defense Medal and a Purple 
Heart.  

A VA examiner evaluated the veteran for complaints 
attributable to a seizure disorder in June 1981.  She 
diagnosed status post-shrapnel wound to the right front 
temporal region of the head with residual hearing loss and 
tinnitus, staring spells with some associated symptoms 
suggestive of complex partial seizures and a history of 
psychiatric illness.  The examiner concluded that the 
complex partial seizures were often manifested by staring 
spells that were secondary to the in-service injury to 
temporal lobe structures.  

The veteran died in November 1999.  The death certificate 
shows that the immediate cause of death was recorded as 
aspiration pneumonia due to multiple cerebrovascular 
accidents, diabetes and hypertension.  At the time of his 
death, service connection was in effect for the following 
disabilities:  Hearing loss, rated 20 percent; a complex 
partial seizure disorder, rated 20 percent; residuals of a 
shell fragment wound to the right temporal mandibular 
joint regions, right nose and cheek, with retained 
metallic foreign bodies, rated 10 percent; right knee 
shell fragment wound scars, rated 10 percent; and 
tinnitus, rated 10 percent.  

The appellant submitted a claim for service connection for 
the veteran's cause of death.  She contends that his death 
was caused by his service connected disabilities, to 
include the seizure disorder.  

In May 2002 the appellant submitted post-service VA 
treatment reports, to include a hospitalization report 
dated in November 1999, which provided diagnoses of 
aspiration pneumonia, multi infarct dementia, diabetes 
mellitus, closed head trauma and a history of cerebral 
vascular accidents.  Additionally, the appellant submitted 
a private medical report prepared by a chiropractor in 
July 2003, who opined that the veteran's death was 
directly related to his service-connected disabilities 
relative to a brain injury and a seizure disorder.  He 
indicated having reviewed the veteran's medical reports 
provided to him by the appellant's representative.

In September 2003, Jethro Rochelle, M.D., of the VA 
Medical Center in Dallas, Texas, reviewed the veteran's 
claims file.  The physician concluded that the veteran's 
service-connected seizure problem was a partial complex 
seizure disorder, which was never associated with him 
being unconscious and would not have been contributory to 
aspiration along with the complicating pneumonia that 
resulted.  He opined that it was less likely than not that 
the seizure disorder was responsible for his aspiration 
pneumonia and subsequent demise.  It was further noted 
that the veteran's hypertension, diabetes and multiple 
cerebrovascular accidents were all interrelated, probably 
secondary to the diabetes, and that "these were not part 
of his service-connected disability". 

The Board finds the VA opinion noted above is incomplete.  
Specifically, the physician did not address the question 
of whether the veteran's service-connected seizure 
disorder aggravated his fatal aspiration pneumonia, any of 
his cerebrovascular accidents, his diabetes mellitus or 
his hypertension.  See 38 C.F.R. §§ 3.310(a), 3.312; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Nor did the VA 
physician address the questions of whether the veteran's 
service-connected shell fragment wound of the right front 
temporal region of the head with retained metallic 
fragments caused or aggravated his fatal aspiration 
pneumonia, any of his cerebrovascular accidents, his 
diabetes mellitus or his hypertension.  
  
In view of the foregoing, the Board finds that an addendum 
to the September 2003 VA opinion is warranted.  38 
U.S.C.A. § 5103A(D) (West 2002); 38 C.F.R. §§ 3.159(c)(4) 
(2005).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
list the names and addresses of all 
medical care providers who evaluated 
or treated the veteran for complex 
partial seizure disorder, shell 
fragment wounds, a cerebrovascular 
accident, diabetes mellitus or 
hypertension.  After securing the 
necessary releases, all such records 
that are not already in the claims 
folder should be obtained.

2.  The claims folder should be 
returned to Jethro Rochelle, M.D. of 
the VA Medical Center in Dallas, Texas 
to prepare an addendum to his VA 
clinical summary and opinion dated in 
September 2003.  Following a review of 
the relevant medical evidence in the 
claims file, to include his September 
2003 medical summary, Dr. Rochelle is 
asked to provide the following 
opinions:

(A)  Whether it is at least as 
likely as not (50 percent or 
greater probability) that the 
veteran's service connected 
complex partial seizure disorder 
aggravated his fatal aspiration 
pneumonia, any of his 
cerebrovascular accidents, his 
diabetes mellitus or his 
hypertension.  

(B)  Whether it is at least as 
likely as not (50 percent or 
greater probability) that the 
veteran's service connected 
residuals of a shell fragment 
wound of the right front temporal 
region of the head (other than the 
seizure disorder) with retained 
metallic fragments caused or 
aggravated the veteran's fatal 
aspiration pneumonia, any of his 
cerebrovascular accidents, his 
diabetes mellitus or his 
hypertension.  

The physician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs 
against the claim.

If Dr. Rochelle is unavailable to 
provide the above opinions, the claims 
folder should be referred to another 
appropriate physician to address these 
questions.

The physician is also requested to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the physician 
should so indicate. 

4.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to 
that directed above, is required.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the intertwined 
claim service connection for cause of 
death, as secondary to service-
connected complex partial seizure 
disorder and/or shell fragment wounds, 
with consideration of all the 
applicable law and regulations.  

6.  If the benefit requested on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
October 2003 SOC.  A reasonable period 
of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  No action is 
required of the veteran, until he is otherwise notified by 
the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

